Citation Nr: 0022031	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-21 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether there's been presented new and material evidence 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric condition.

2.  Whether there's been presented new and material evidence 
to reopen a claim of entitlement to service connection for 
ulcerative colitis, status post colectomy with ileostomy.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1942 to December 
1944.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that determined that new 
and material evidence was not submitted to reopen the 
veteran's claims for service connection for an acquired 
psychiatric disability and for colectomy with ileostomy. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1942 to December 1944.

2.	On August 18, 2000 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Newark, 
NJ, that the veteran died on May [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals




 
- 3 -


- 2 -


